Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This communication is a first Office Action on the Merits. Claims 1-4, 6-8, 10-16, and 19-26 as originally filed 15 JUL. 2022, are pending and have been considered as follows; the drawing objection as presented in the preceding action has been reconsidered in view of the arguments as responded to herein:

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 JUL. 22 has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83 or 1.84 because of the following informalities:
The drawings must show every feature of the invention specified in the claims, therefore the following must be shown or the feature(s) canceled from the claim(s):
"a cover installed over the first conduit substantially flush with the floor surface" (Cl. 26) has not been explicitly pointed out.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
THE TEXT OF THOSE SECTIONS OF TITLE 35, U.S. CODE NOT INCLUDED IN THIS ACTION CAN BE FOUND IN A PRIOR OFFICE ACTION.
Claim 1-4, 6-7, 10-14, 19-26 rejected under 35 U.S.C. 103 as being unpatentable over TATEVOSSIAN US 3348344 A (Tatevossian) in view of Beltrame US 4612749 A and Price US 9428901 B2.
As per claim 1 Tatevossian teaches a multi-sided structure constructed from a plurality of prefabricated components of different prefabricated structural components, the multi-sided structure comprising: 
a floor assembly (see floor proximate floor edge sill 51, FIG. 1) having a perimeter (see "perimeter" around outside of assembly, FIG. 1); 
a roof assembly (roof sections 71 and 93, FIG. 1); and 
a side assembly (end wall 18, end wall 20, side wall 22, side wall 24, adjoining side and end walls 37, 38 and 41, FIG. 5) connected to the floor assembly (see floor proximate floor edge sill 51, FIG. 1) and the roof assembly (roof section 93, FIG. 1) and extending between the floor assembly (see floor proximate floor edge sill 51, FIG. 1) and the roof assembly (roof section 93, FIG. 1), 
wherein the floor assembly (see floor proximate floor edge sill 51, FIG. 1) comprises a plurality of floor panels (see floor panels proximate floor edge sill 51, FIG. 1) forming an area defined by the perimeter (see "perimeter" around outside of assembly, FIG. 1) of the floor assembly (see floor proximate floor edge sill 51, FIG. 1), 
each floor panel (see floor panels proximate floor edge sill 51, FIG. 1) in direct structural connection (see "The walls are rigidly connected to each other and to the floor and are firmly braced" 2:13) with at least one other floor panel (see floor panels proximate floor edge sill 51, FIG. 1), 
each floor panel (see floor panels proximate floor edge sill 51, FIG. 1) comprising a floor surface (see top surface of above identified floor panels, FIG. 1) and a plurality of floor engagement members (see at least channels 85, 86 FIG. 1; also groove 53, FIG. 4), 
the floor surface (see top surface of above identified floor panels, FIG. 1) having a plurality of edges (see edges of area bounded by outer edge 54, channel 85, and channel 86; these are recognized as exemplary of the floor sections, FIG. 1), 
at least three edges of the plurality of edges comprising a floor engagement member (see edges "1", "2", and "3" as identified in EXRFIG. 1, below; these are recognized to have "floor engagement member" in channels 86 and 85 and at 54)
each floor engagement member comprising a channel extending parallel to an edge (see groove 53, FIG. 4; note also "exterior side wall is provided with roller means attached to the bottom end corners of said panel and rolls over groove 53 of floor channel 52 (see FIG. 4)" 4:12-15; these are recognized as teaching channels extending parallel to the edges as above identified), 
wherein the roof assembly (roof section 93, FIG. 1) comprises a plurality of roof panels (roof sections 71,  71, FIG. 1), each roof panel (roof section 71, FIG. 1) in direct structural connection with at least one other roof panel (see "FIG. 2 is a perspective view showing the house preassembled in packed condition" 1:51; this is recognized as "direct structural connection" as broadly claimed because the roof sections pivot about their connection), and 
wherein the side assembly (end wall 18, end wall 20, side wall 22, side wall 24, adjoining side and end walls 37, 38 and 41, FIG. 5) comprises a plurality of wall panels (see panels 18, 19, 20, 22, 24, 37, 38, and 41, FIG. 5), each wall panel in direct structural connection (see "The walls are rigidly connected to each other and to the floor and are firmly braced" 2:13) with at least one floor panel --of the plurality of floor panels--  (see floor panels proximate floor edge sill 51, FIG. 1) and at least one roof panel --of the plurality of roof panels-- , 
each wall panel comprising a bottom edge (see bottom edge of 69, FIG. 4; this is considered exemplary of all bottom edges engaging the above identified channels) and a first engagement member (see "roller means attached to the bottom end corners of said panel and rolls over groove 53" 4:13) extending parallel to the bottom edge, 
the first engagement member (see "roller means attached to the bottom end corners of said panel" 4:13) of each wall panel comprising a rail (see "rail" at 53, FIG. 4) configured to extend into a floor engagement member of the plurality of floor engagement members (see at least channels 85, 86 FIG. 1; also groove 53, FIG. 4).
Tatevossian fails to explicitly disclose:
each edge of the plurality of edges of each floor panel comprising a floor engagement member of the plurality of floor engagement members; and
wherein at least one of the floor panels comprises a first conduit extending parallel to the floor engagement member and recessed below the floor surface, wherein the first conduit is configured to be in alignment with a second conduit of an adjacent one of the floor panels, roof panels, and wall panels,  wherein the first and second cable conduits are configured for routing at least one of the following: mains power cable, electrical cable, fiber optic cable, coaxial cable, telephone cable, Ethernet cable, or any combination thereof.
Beltrame teaches a channel configured to engage super-positioned structural members which extends around four edges of a floor panel, specifically:
each edge of the plurality of edges of each floor panel comprising a floor engagement member (grooves 53, in panels 41, 42 FIG. 11) of the plurality of floor engagement members,
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Tatevossian by including the engagement members on each of the edges as taught by Beltrame in order to provide more means for allowing movement of wall panels improving the ability to install the wall members in different arrangements.
Price teaches distribution for such elongated elements as those claimed via embedded conduit, specifically:
wherein at least one of the floor panels comprises a first conduit (service conduit 68, FIG. 29) extending parallel to the floor engagement member and recessed below the floor surface, wherein the first conduit is configured to be in alignment with a second conduit of an adjacent one of the floor panels (note "FIG. 29 is a sectional view at part of section HH of FIG. 20" 13:65; this is recognized as teaching the view of conduit 68 in FIG. 29 is exemplary of conduits in each of the "4 cells adjacent each other" as described in relation to FIG. 20), roof panels, and wall panels, wherein the first and second cable conduits are configured for routing at least one of the following: mains power cable, electrical cable, fiber optic cable, coaxial cable, telephone cable, Ethernet cable, or any combination thereof (see "FIG. 29, the internal footer 51 preferably includes a service conduit 68 which allows for services such as power cables, data cables or the like" 18:58).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Tatevossian in view of Beltrame by including the conduit capable of use with data cables as taught by Price in order to allow such elongated elements as those claimed to be distributed throughout the multi-sided structure.

    PNG
    media_image1.png
    846
    507
    media_image1.png
    Greyscale


As per claim 2 Tatevossian in view of Beltrame and Price teaches the limitation according to claim 1, and Tatevossian further discloses 
wherein each roof panel (roof section 71, FIG. 1) comprises: 
a roof surface (top of section 71, FIG. 1) having at least one edge (see edge of 71 proximate panel 93, FIG. 1); and 
a roof engagement member (gable end rafter 73, FIG. 9) extending parallel (see "extending parallel", left to right, FIG. 9) to the at least one edge of the floor surface (see top surface of above identified floor panels, FIG. 1).

As per claim 3 Tatevossian in view of Beltrame and Price teaches the limitation according to claim 2, and Tatevossian further discloses
wherein at least one of the wall panels (see panels 18, 19, 20, 22, 24, 37, 38, and 41, FIG. 5) is a fixed wall panel (end wall 18, FIG. 5) comprising: 
a fixed wall surface (outer face of end wall 18, FIG. 5) having [[the]] --a--  bottom edge (bottom edge of 18, FIG. 5), a top edge (top edge of 18, FIG. 5), and a side edge (side edge of 18, FIG. 5); 
a first engagement member (T-shaped channel 81, FIG. 6) extending parallel (note 81 extends left to right, parallel to 12, 42, and 51) to the bottom edge (bottom edge of 18, FIG. 5); 
a second engagement member (top of 18, unidentified, FIG. 2) extending parallel to the top edge (see top edge extending left to right, FIG. 2); and 
a third engagement member extending parallel (see "engagement" between 18 and 37, FIG. 5) to the side edge.

As per claim 4 Tatevossian in view of Beltrame and Price teaches the limitation according to claim 3, and Tatevossian further discloses
wherein the first engagement member of the fixed wall panel (end wall 18, FIG. 5) is configured to rigidly connect (see "The walls are rigidly connected to each other and to the floor and are firmly braced" 2:13) to the floor engagement member (see at least channels 85, 86 FIG. 1; also groove 53, FIG. 4) of one of the floor panels (see floor panels proximate floor edge sill 51, FIG. 1), and 
wherein the second engagement member of the fixed wall panel (end wall 18, FIG. 5) is configured to rigidly connect (see "ceiling structure and roof structure pivotally connected with each other and with said core body structure" Cl. 1; this is recognized as teaching the wall panels, including 18, are capable of being —or configured to be– connected to the roof) to the roof engagement member of one of the roof panels (roof sections 71,  71, FIG. 1).

As per claim 6 Tatevossian in view of Beltrame and Price teaches the limitation according to claim 3, and Tatevossian further discloses wherein the floor engagement member (see at least channels 85, 86 FIG. 1; also groove 53, FIG. 4) of each floor panel (see floor panels proximate floor edge sill 51, FIG. 1) comprises a weather seal (see downward extending lip of 52, FIG. 4; this is considered a weather seal because it would repel water away from the channel) configured to engage the first engagement member of each wall panel. 

As per claim 7 Tatevossian in view of Beltrame and Price teaches the limitation according to claim 1, and Tatevossian further discloses a service module (utility room 26, FIG. 5), the service module comprising:
a base panel (foyer 28, FIG. 5) having a least one edge configured to rigidly connect (see "The walls are rigidly connected to each other and to the floor and are firmly braced" 2:13) to at least one of the floor panels (see floor panels proximate floor edge sill 51, FIG. 1); and 
at least one of a plumbing system (see "all the plumbing, heating and electrical wiring are permanently located for the entire building" 2:25), a climate control system, and a sanitary system.

As per claim 10 Tatevossian teaches a building system ("Transportable Building" title) comprising a plurality of prefabricated structural components, wherein each of the plurality of prefabricated structural components is connectable (see "The walls are rigidly connected to each other and to the floor and are firmly braced" 2:13; also "FIG. 2 is a perspective view showing the house preassembled in packed condition" 1:51; this is recognized as the components are "connectable" as broadly claimed) with at least one other of the plurality of prefabricated structural components, the plurality of prefabricated structural components comprising:
(a) a plurality of floor panels (see floor panels proximate floor edge sill 51, FIG. 1), each floor panel (see floor panels proximate floor edge sill 51, FIG. 1) comprising:
(i) a floor surface (see top surface of above identified floor panels, FIG. 1) having a plurality of edges (see edges of area bounded by outer edge 54, channel 85, and channel 86; these are recognized as exemplary of the floor sections, FIG. 1); and 
(ii) a plurality of floor engagement members (see at least channels 85, 86 FIG. 1; also groove 53, FIG. 4), at least three edges of the plurality of edges comprising a floor engagement member (see edges "1", "2", and "3" as identified in EXRFIG. 1, above; these are recognized to have "floor engagement member" in channels 86 and 85 and at 54)
each floor engagement member comprising a channel extending parallel to an edge (see groove 53, FIG. 4; note also "exterior side wall is provided with roller means attached to the bottom end corners of said panel and rolls over groove 53 of floor channel 52 (see FIG. 4)" 4:12-15; these are recognized as teaching channels extending parallel to the edges as above identified); 
(b) a plurality of fixed wall panels (end walls 18, 20, FIG. 5), each fixed wall panel comprising: 
(i) a fixed wall surface (outer face of end wall 18, FIG. 5) having a bottom edge (bottom edge of 18, FIG. 5), a top edge (top edge of 18, FIG. 5), and a side edge (side edge of 18, FIG. 5)
(ii) a first engagement member (T-shaped channel 81, FIG. 6) extending parallel to the bottom edge (note 81 extends left to right, parallel to 12, 42, and 51), the first engagement member of each fixed wall panel (end wall 18, FIG. 5) comprising a rail  (see bottom edge of 69, FIG. 4; this is considered exemplary of all bottom edges engaging the above identified channels) configured to extend into a floor engagement member of the plurality of floor engagement members (see at least channels 85, 86 FIG. 1; also groove 53, FIG. 4);
(iii) a second engagement member (top of 18, unidentified, FIG. 2) extending parallel to the top edge (see top edge extending left to right, FIG. 2); and 
(iii) a third engagement member (see "engagement" between 18 and 37, FIG. 5) extending parallel to the side edge; and 
(c) at least one roof panel (roof section 71, FIG. 1), each roof panel (roof section 71, FIG. 1) comprising: 
(i) a roof surface (top of section 71, FIG. 1) having at least one edge (see edge of 71 proximate panel 93, FIG. 1); and 
(ii) a roof engagement member (gable end rafter 73, FIG. 9) extending parallel (see "extending parallel", left to right, FIG. 9) to at least one edge of the floor surface (see top surface of above identified floor panels, FIG. 1). 
Tatevossian fails to explicitly disclose:
each edge of the plurality of edges of the floor surface comprising a floor engagement member of the plurality of floor engagement members, and
(a)(iii) a first conduit extending parallel to the floor engagement member and recessed below the floor surface, wherein the first conduit is configured to be in alignment with a second conduit of an adjacent one of the prefabricated structural components, wherein the first and second cable conduits are configured for routing at least one of the following: mains power cable, electrical cable, fiber optic cable, coaxial cable, telephone cable, Ethernet cable, or any combination thereof; 
Beltrame teaches a channel configured to engage super-positioned structural members which extends around four edges of a floor panel, specifically:
each edge of the plurality of edges of the floor surface comprising a floor engagement member (grooves 53, in panels 41, 42 FIG. 11) of the plurality of floor engagement members.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Tatevossian by including the engagement members on each of the edges as taught by Beltrame in order to provide more means for allowing movement of wall panels improving the ability to install the wall members in different arrangements.
Price teaches distribution for such elongated elements as those claimed via embedded conduit, specifically:
(a)(iii) a first conduit (service conduit 68, FIG. 29) extending parallel to the floor engagement member and recessed below the floor surface, wherein the first conduit is configured to be in alignment with a second conduit of an adjacent one of the prefabricated structural components (note "FIG. 29 is a sectional view at part of section HH of FIG. 20" 13:65; this is recognized as teaching the view of conduit 68 in FIG. 29 is exemplary of conduits in each of the "4 cells adjacent each other" as described in relation to FIG. 20), wherein the first and second cable conduits are configured for routing at least one of the following: mains power cable, electrical cable, fiber optic cable, coaxial cable, telephone cable, Ethernet cable, or any combination thereof (see "FIG. 29, the internal footer 51 preferably includes a service conduit 68 which allows for services such as power cables, data cables or the like" 18:58).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Tatevossian in view of Beltrame by including the conduit capable of use with data cables as taught by Price in order to allow such elongated elements as those claimed to be distributed throughout the multi-sided structure.

As per claim 11 Tatevossian in view of Beltrame and Price teaches the limitation according to claim 10, and Tatevossian further discloses the first engagement member of each fixed wall panel (end wall 18, FIG. 5) is configured to rigidly connect (see "The walls are rigidly connected to each other and to the floor and are firmly braced" 2:13) to the floor engagement member of each floor panel (see floor panels proximate floor edge sill 51, FIG. 1), and wherein the second engagement member (top of 18, unidentified, FIG. 2) of each fixed wall panel (end wall 18, FIG. 5) is configured to rigidly connect (see "FIG. 2 is a perspective view showing the house preassembled in packed condition" 1:51; this is recognized as "direct structural connection" as broadly claimed because the roof sections pivot about their connection) to the roof engagement member of each roof panel (roof section 71, FIG. 1). 

As per claim 12 Tatevossian in view of Beltrame and Price teaches the limitation according to claim 10, and Tatevossian further discloses  the plurality of fixed wall panels (end walls 18, 20, FIG. 5) comprises a first fixed wall (end wall 18 FIG. 5)) panel and a second fixed wall panel (end wall 20, FIG. 5), and wherein the third engagement member of the first fixed wall panel is configured to rigidly connect to the third engagement member of the second fixed wall panel (see "The walls are rigidly connected to each other and to the floor and are firmly braced" 2:13).

As per claim 13 Tatevossian in view of Beltrame and Price teaches the limitation according to claim 10, and Tatevossian further discloses  the plurality of prefabricated structural components further comprises a service module (utility room 26, FIG. 5), the service module comprising: a base panel (foyer 28, FIG. 5) having a least one edge configured to rigidly connect (see "The walls are rigidly connected to each other and to the floor and are firmly braced" 2:13) to another of the plurality of prefabricated structural components; and at least one of a plumbing system (see "all the plumbing, heating and electrical wiring are permanently located for the entire building" 2:25), a climate control system, and a sanitary system. 

As per claim 14 Tatevossian in view of Beltrame and Price teaches the limitation according to claim 10, and Tatevossian further discloses  the plurality of prefabricated structural components further comprises a sliding wall panel (see "rigid side wall adapted to be slidably moved" Cl.  13), the sliding wall panel comprising: a sliding wall surface having a bottom edge and a top edge (see for example "rolls over groove 53 of floor channel 52" 4:12-15; this is recognized as a bottom and top edge of a sliding wall surface); a first engagement member (see "roller means attached to the bottom end corners of said panel" 4:13) extending parallel to the bottom edge; and a second engagement member (top of 18, unidentified, FIG. 2) extending parallel to the top edge, 
wherein the first engagement member (see "roller means attached to the bottom end corners of said panel" 4:13) of the sliding wall panel is configured to slidably connect (see "The walls are rigidly connected to each other and to the floor and are firmly braced" 2:13) to the floor engagement member of each floor panel (see floor panels proximate floor edge sill 51, FIG. 1), and wherein the second engagement member (top of 18, unidentified, FIG. 2) of the sliding wall panel is configured to slidably connect to the roof engagement member of each roof panel (roof section 71, FIG. 1). 

As per claim 19 Tatevossian in view of Beltrame and Price teaches the limitation according to claim 10 and Tatevossian further discloses the floor engagement member of each floor panel (see floor panels proximate floor edge sill 51, FIG. 1) comprises a weather seal (see downward extending lip of 52, FIG. 4; this is considered a weather seal because it would repel water away from the channel) configured to engage the first engagement member (see "roller means attached to the bottom end corners of said panel" 4:13) of each fixed wall panel. 

As per claim 20 Tatevossian in view of Beltrame and Price teaches the limitation according to claim 10 and Tatevossian further discloses the plurality of prefabricated structural components consists of fewer than 12 different prefabricated structural components (see FIG. 2), and wherein a complete building is constructable from only the plurality of prefabricated structural components (17, 12, 11, 71, FIG. 2; this is recognized as "fewer than 12 distinct prefabricated components" as broadly claimed because only a roof, floor, walls, and door are required).

As per claim 21 Tatevossian in view of Beltrame and Price teaches the limitation according to claim 20 and Tatevossian further discloses the plurality of prefabricated structural components consists of fewer than 10 different prefabricated structural components (see FIG. 2), and wherein a complete building is constructable from only the plurality of prefabricated structural components (17, 12, 11, 71, FIG. 2; this is recognized as "a complete building is constructable" as broadly claimed because only a roof, floor, walls, and door are required to form a building). 

As per claim 22 Tatevossian in view of Beltrame and Price teaches the limitation according to claim 10 and Tatevossian further discloses at least two of the floor engagement member of each floor panel (see floor panels proximate floor edge sill 51, FIG. 1), the first engagement member (see "roller means attached to the bottom end corners of said panel" 4:13) of each fixed wall panel, the second engagement member (top of 18, unidentified, FIG. 2) of each fixed wall panel, the third engagement member of each fixed wall panel, and the roof engagement member of each roof panel (roof section 71, FIG. 1) have a substantially identical profile (see FIG. 1; the members are recognized as "substantially identical" because they have substantially similar mating surfaces). 

As per claim 23 Tatevossian in view of Beltrame and Price teaches the limitation according to claim 10 and Tatevossian further discloses the first engagement member (see "roller means attached to the bottom end corners of said panel" 4:13), the second engagement member (top of 18, unidentified, FIG. 2), and the third engagement member of each fixed wall panel have a substantially identical profile (see FIG. 1; the members are recognized as "substantially identical" because they have substantially similar mating surfaces). 

As per claim 24 Tatevossian teaches a method for constructing a building ("Transportable Building" title) with a plurality of prefabricated structural components, comprising: 
arranging a plurality of floor panels (see floor proximate floor edge sill 51, FIG. 1) on a foundation assembly (concrete floor 70, FIG. 4) to form a floor having a perimeter (see "perimeter" around outside of assembly, FIG. 1), each floor panel (see floor panels proximate floor edge sill 51, FIG. 1) comprising a floor surface (see top surface of above identified floor panels, FIG. 1) and a plurality of floor engagement members (see at least channels 85, 86 FIG. 1; also groove 53, FIG. 4), the floor surface (see top surface of above identified floor panels, FIG. 1) having a plurality of edges (see edges of area bounded by outer edge 54, channel 85, and channel 86; these are recognized as exemplary of the floor sections, FIG. 1), 
at least three edges of the plurality of edges comprising a floor engagement member (see edges "1", "2", and "3" as identified in EXRFIG. 1, above; these are recognized to have "floor engagement member" in channels 86 and 85 and at 54)
each floor engagement member comprising a channel extending parallel to the edge (see groove 53, FIG. 4; note also "exterior side wall is provided with roller means attached to the bottom end corners of said panel and rolls over groove 53 of floor channel 52 (see FIG. 4)" 4:12-15; these are recognized as teaching channels extending parallel to the edges as above identified); 
arranging a plurality of fixed wall panels (end walls 18, 20, FIG. 5) substantially perpendicularly to the plurality of floor panels (see floor panels proximate floor edge sill 51, FIG. 1), each fixed wall panel comprising a fixed wall surface (outer face of end wall 18, FIG. 5) having a bottom edge (bottom edge of 18, FIG. 5), a top edge (top edge of 18, FIG. 5), and a side edge (side edge of 18, FIG. 5), 
a first engagement member (see "roller means attached to the bottom end corners of said panel" 4:13) extending parallel to the bottom edge (T-shaped channel 81, FIG. 6; note 81 extends left to right, parallel to 12, 42, and 51), 
a second engagement member (top of 18, unidentified, FIG. 2) extending parallel to the top edge (see top edge extending left to right, FIG. 2), and 
a third engagement member (see "engagement" between 18 and 37, FIG. 5) extending parallel to the side edge,
 the first engagement member (see "roller means attached to the bottom end corners of said panel" 4:13) of each fixed wall panel comprising a rail (see bottom edge of 69, FIG. 4; this is considered exemplary of all bottom edges engaging the above identified channels) configured to extend into a floor engagement member of the plurality of floor engagement members (see at least channels 85, 86 FIG. 1; also groove 53, FIG. 4); 
arranging a plurality of roof panels (roof sections 71,  71, FIG. 1) spaced vertically apart from the plurality of floor panels (see floor panels proximate floor edge sill 51, FIG. 1), each roof panel (roof section 71, FIG. 1) comprising at least one edge (see edge of 71 proximate panel 93, FIG. 1) and a roof engagement member (gable end rafter 73, FIG. 9) extending parallel (see "extending parallel", left to right, FIG. 9) to the at least one edge of a floor surface (see top surface of above identified floor panels, FIG. 1) of at least one floor panel (see floor panels proximate floor edge sill 51, FIG. 1) of the plurality of floor panels (see floor panels proximate floor edge sill 51, FIG. 1); 
connecting the rail of each fixed wall panel (see "The walls are rigidly connected to each other and to the floor and are firmly braced" 2:13) to a corresponding channel of a floor panel (see floor panels proximate floor edge sill 51, FIG. 1) of the plurality of floor panels (see floor panels proximate floor edge sill 51, FIG. 1); and 
connecting (see "FIG. 2 is a perspective view showing the house preassembled in packed condition" 1:51; this is recognized as "direct structural connection" as broadly claimed because the roof sections pivot about their connection) the second engagement member (top of 18, unidentified, FIG. 2) of each fixed wall panel to a corresponding roof engagement member of a roof panel (roof section 71, FIG. 1) of the plurality of roof panels (roof sections 71,  71, FIG. 1). 
Tatevossian fails to explicitly disclose:
each edge of the plurality of edges of each floor panel comprising a floor engagement member of the plurality of floor engagement members, 
wherein at least one of the floor panels comprises a first conduit extending parallel to the floor engagement member and recessed below the floor surface, wherein the first conduit is configured to be in alignment with a second conduit of an adjacent one of the floor panels, roof panels, and wall panels, wherein the first and second cable conduits are configured for routing at least one of the following: mains power cable, electrical cable, fiber optic cable, coaxial cable, telephone cable, Ethernet cable, or any combination thereof.
Beltrame teaches a channel configured to engage super-positioned structural members which extends around four edges of a floor panel, specifically:
each edge of the plurality of edges of each floor panel comprising a floor engagement member (grooves 53, in panels 41, 42 FIG. 11) of the plurality of floor engagement members, 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Tatevossian by including the engagement members on each of the edges as taught by Beltrame in order to provide more means for allowing movement of wall panels improving the ability to install the wall members in different arrangements.
Price teaches distribution for such elongated elements as those claimed via embedded conduit, specifically:
wherein at least one of the floor panels comprises a first conduit (service conduit 68, FIG. 29) extending parallel to the floor engagement member and recessed below the floor surface, wherein the first conduit is configured to be in alignment with a second conduit of an adjacent one of the floor panels (note "FIG. 29 is a sectional view at part of section HH of FIG. 20" 13:65; this is recognized as teaching the view of conduit 68 in FIG. 29 is exemplary of conduits in each of the "4 cells adjacent each other" as described in relation to FIG. 20), roof panels, and wall panels, wherein the first and second cable conduits are configured for routing at least one of the following: mains power cable, electrical cable, fiber optic cable, coaxial cable, telephone cable, Ethernet cable, or any combination thereof (see "FIG. 29, the internal footer 51 preferably includes a service conduit 68 which allows for services such as power cables, data cables or the like" 18:58).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Tatevossian in view of Beltrame by including the conduit capable of use with data cables as taught by Price in order to allow such elongated elements as those claimed to be distributed throughout the multi-sided structure.

As per claim 25 Tatevossian in view of Beltrame and Price teaches the limitation according to claim 24, and Tatevossian further comprising completing the building with only the plurality of prefabricated structural components (see FIG. 2), wherein the plurality of prefabricated structural components consists of fewer than 12 distinct prefabricated components (17, 12, 11, 71, FIG. 2; this is recognized as "fewer than 12 distinct prefabricated components" as broadly claimed because only a roof, floor, walls, and door are required).

As per claim 26 Tatevossian in view of Beltrame and Price teaches the limitation according to claim 1 and Price further discloses comprising a cover (see rectangle above conduit 68, FIG. 27; this is considered "a cover" as broadly claimed) installed over the first conduit substantially flush with the floor surface (see FIG. 27; note the above identified "rectangle" substantially flush with the adjacent members; note again section HH of FIG. 20). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Tatevossian in view of Beltrame and Price by including the rectangular element —or "cover"— as taught by Price in order to enable a snag-less surface above the conduit to not interfere with the occupants of the multi-sided structure.
 
Claim 8 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Tatevossian in view of Beltrame and Price as applied to claim 1 and 10 above, and further in view of Malpas US 20100229472 A1.
As per claim 8 Tatevossian in view of Beltrame and Price teaches the limitation according to claim 1, but the combination fails to explicitly disclose:
wherein each of the floor panels further comprises a duct extending below the floor surface, and wherein the duct of each of the floor panels is configured to be in fluid communication with the duct of each adjacent floor panel; and 
Malpas teaches such a duct in a floor panel, specifically:
wherein each of the floor panels further comprises a duct ("ducts for the air circulation system 17" FIG. 1) extending below the floor surface, and wherein the duct of each of the floor panels is configured to be in fluid communication with the duct of each adjacent floor panel; and 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Tatevossian in view of Beltrame and Price by including circulation ducts and circulation risers as taught by Malpas in order to provide air and water circulation to the assembly.

As per claim 16 Tatevossian in view of Beltrame and Price teaches the limitation according to claim 10, but the combination fails to explicitly disclose:
wherein each of the floor panels further comprises a duct extending below the floor surface, and wherein the duct of each of the floor panels is configured to be in fluid communication with the duct of each adjacent floor panel; and  
Malpas teaches such a duct in a floor panel, specifically:
wherein each of the floor panels further comprises a duct ("ducts for the air circulation system 17" FIG. 1) extending below the floor surface, and wherein the duct of each of the floor panels is configured to be in fluid communication with the duct of each adjacent floor panel; and  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Tatevossian in view of Beltrame and Price by including circulation ducts and circulation risers as taught by Malpas in order to provide air and water circulation to the assembly.

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Tatevossian in view of Beltrame and Price as applied to claim 10 above and further in view of Juriss et al. US 4124964 A (Juriss).
As per claim 15 Tatevossian in view of Beltrame and Price teaches the limitation according to claim 10, but fails to explicitly disclose:
wherein the plurality of prefabricated structural components further comprises at least one foundation pile, each foundation pile configured to be secured in a ground surface and connected to each of the floor panels.
Juriss teaches such piles, specifically:
wherein the plurality of prefabricated structural components further comprises at least one foundation pile, each foundation pile configured to be secured in a ground surface and connected to each of the floor panels (see "FIG. 6 is an "exploded" view of a floor unit according to FIG. 3 arranged in relation to supports such as foundation piles" 2:31).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Tatevossian in view of Beltrame and Price by including the foundation piles as taught by Juriss in order to support the assembly by a known means which enables removably fixing the assembly at distinct points which would allow a replacing the assembly and reusing the supports.

Response to Arguments
Applicant's arguments with respect to claim(s) 1-4, 6-8, 10-16, and 19-26 have been considered but are moot in view of the new ground(s) of rejection. 
Regarding the argument that "The dashed lines that appear to be the point of confusion do not indicate a joint between multiple floor panels. Rather, the dashed lines are used to indicate that a portion of the singular floor panel is illustrated as transparent so that the internal cross-sectional details of the floor panel can be appreciated. Applicant notes that the reference numeral 110, referring to a singular the floor panel, is accompanied by a bracket spanning the structure on both sides of the dashed lines. Accordingly, the entirety of the structure within this bracket constitutes a singular floor panel. Clearly, this floor panel includes a floor engagement member on each of its edges" the Examiner submits FIG. 6 is being reasonably broadly interpreted as being a partial view which —while not explicitly showing an edge connection members (1130), or "floor engagement member" at each edge— clarifies how an edge connection member may be incorporated into a panel and is therefore recognized to describe to a skilled artisan how to incorporate the connection member on a floor panel on one or more edges thereof.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730. The examiner can normally be reached on Monday - Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH J. SADLON/Examiner, Art Unit 3635                                                                                                                                                                                                        


/JJS/